Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  November 1, 2006                                                                                     Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  131842




  CREAMUS PAXTON HOWARD, #140547

                Plaintiff-Appellant,

  v                                                                 SC: 131842
                                                                    CoA: 270827
  CORRECTIONS DEPARTMENT,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of August 24, 2006, the Clerk of the Court is
  hereby directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2006                    _________________________________________
           jm                                                                  Clerk